    Case 2:14-cv-01374 Document 1270-1 Filed 06/26/19 Page 1 of 1 PageID #: 40009


Exhibit 1
Distribution Schedule


Claim Type                             # Claims     Value
Individual Review ‐ Medical                   2     $1,593.25
Individual Review ‐ Government                1 $1,217,107.87
Individual Review ‐Business                  11 $1,881,272.38
Individual Review Claims Subtotal            14 $3,099,973.50


Settlement Administration Fees                        $2,700.00

Total                                             $3,102,673.50

             Claim Type                # Claims Per claim rate    Amount
Medical                                       2   $300.00            $600.00
Government                                    1   $175.00            $175.00
Business                                     11   $175.00          $1,925.00
                                             14                    $2,700.00

Per claim rates per SCH Term Sheet previously provided.
